Citation Nr: 1100200	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-26 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 percent 
for service-connected migraine headaches.

2.  Entitlement to an initial evaluation higher than 10 percent 
for a service-connected right shoulder with a slightly prominent 
acromioclavicular joint.

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for a bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to July 2002.

This matter arises before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2007, the Veteran testified at a formal hearing in 
front of a decision review officer at the VA RO in Detroit, 
Michigan.  The transcript of the hearing has been reviewed and is 
associated with the claims file.


FINDINGS OF FACT

1.  The competent evidence of record shows that the 
symptomatology associated with the Veteran's service-connected 
migraine headaches occurred four to five times per month, were 
controlled by medication, did not require frequent treatment, and 
did not cause extended absences from work.

2.  The competent evidence of record shows that the Veteran's 
right shoulder had a range motion of at least 160 degrees of 
abduction and forward flexion and 75 degrees of internal and 
external rotation throughout the appeal period. 

3.  The competent evidence of record shows that the Veteran was 
diagnosed with mild degenerative joint disease of the lumbar 
spine within one year of his discharge from active military 
service.

4.  The competent evidence of record does not show that the 
Veteran's cervical spine disability was incurred in or is related 
to his period active military service.

5.  The competent evidence of record does not show that the 
Veteran's bilateral knee disability was incurred in or is related 
to his period active military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent 
for service-connected migraine headaches have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

2.  The criteria for an initial evaluation higher than 10 percent 
for a service-connected right shoulder with slightly prominent 
acromioclavicular joint have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.7, 4.59, 4.71a, Diagnostic Code 5201 (2010).

3.  The Veteran's lumbar spine disability was incurred in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2010).

4.  The Veteran's cervical spine disability was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).

5.  The Veteran's bilateral knee disability was not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In October 2005 and March 2006 correspondence, the RO described 
the types of evidence that the Veteran should submit in support 
of his claims.  The RO also explained what evidence VA would 
obtain and make reasonable efforts to obtain on the Veteran's 
behalf in support of the claims.  The VCAA notice letters further 
described the elements of degree of disability and effective 
date, as well as what the evidence must show for the Veteran to 
substantiate his claims.
  
Although the decision was subsequently modified, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Vazquez-Flores v. Peake that certain notice 
elements were required for an increased rating claim.  22 Vet. 
App. 37 (2008); see Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  However, the Court drew a distinction between 
the notice requirements for a claim involving an initial 
disability rating and a claim for additional (increased) 
compensation of an already-service connected disability and only 
indicated that the notice requirements were relevant to claims 
for increased compensation.  Id.  As all of the Veteran's claims 
of entitlement to higher evaluations for service-connected 
disabilities arise from initial disability ratings, the Board 
finds that no discussion of VA's compliance with the notice 
elements outlined in Vazquez is necessary in these cases.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in November 
2005, April 2007, and May 2007; obtained the Veteran's VA and 
private medical records to the extent possible; and associated 
the Veteran's service treatment records and hearing transcript 
with the claims file.  To that end, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are, collectively, more than adequate, as 
the examinations were predicated on a full reading of the private 
and VA medical records in the Veteran's claims file.  The 
examinations included the Veteran's subjective complaints about 
his disabilities and the objective findings needed to rate the 
disabilities.   

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claims.  Accordingly, the Board will proceed with 
appellate review.  

Initial Ratings

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings  contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  All benefit of 
the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2010).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the record 
and to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition. 

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  An appeal from the 
initial assignment of a disability rating, such as in this case, 
requires consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Migraine Headaches

The Veteran is currently in receipt of a 30 percent disability 
rating for his service-connected migraine headaches.  Under 
Diagnostic Code 8100, migraine headaches with characteristic 
prostrating attacks occurring on average once a month over the 
last several months warrant a 30 percent disability rating.  
Migraine headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability 
warrant the next higher 50 percent disability rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

The Veteran received some treatment at the Detroit VA Medical 
Center for his migraine headaches.  A November 2002 treatment 
record indicates that his headaches were usually controlled with 
Midrin.  In July 2006, his migraines were stable, and he was 
instructed to continue using Excedrin Migraine.  The Veteran then 
underwent a compensation and pension examination in November 
2005.  The Veteran told the examiner that he had been getting 
migraines on and off for the previous 10 years with an average of 
one to two per month.  The migraine headaches did not have any 
precipitating factors, and the Veteran felt them behind both 
eyes.  The Veteran described his headaches as excruciatingly 
severe and throbbing in nature, lasting several hours to one day.  
Midrin and Excedrin Migraine both provided some improvement.  The 
symptomatology associated with the Veteran's headaches included 
photophobia, nausea, and vomiting.  To alleviate these symptoms, 
the Veteran desired to take rest in a dark, quiet room.  The 
examiner diagnosed the Veteran with recurrent migraine headaches 
by history, currently controlled by medication.

The RO afforded the Veteran a second compensation and pension 
examination in April 2007.  The Veteran provided a long history 
of headaches with a frequency of five or more headaches per 
month, mostly occurring in the evening.  The headaches lasted 
anywhere from one hour to one and one-half days with a maximum 
duration of three days.  The Veteran reported that his headaches 
began as a tolerable pain and progressed on to include symptoms 
of visual disturbances.  These visual disturbances would begin as 
though the Veteran was looking through broken glass and progress 
until he had a complete loss of vision, which would last for 
about five minutes.  The Veteran's migraine headaches also 
produced nausea, vomiting, phonophobia, and photophobia.  His 
doctors gave him Midrin and Excedrin Migraine.  The Veteran told 
the examiner that he worked as a teacher with the Junior ROTC 
program.  He reported that he had to take one day off due to his 
headaches.  When he would experience headaches, he would go into 
his office, close the door, and rest for a while.

The Veteran also presented his lay testimony regarding his 
symptomatology at his February 2007 formal hearing.  The 
Veteran's representative stated that he experienced about four 
migraine headaches per month.  The Veteran claimed that his 
headaches immobilized him to the point that he had to lie down 
and get out of the light.  He also testified that his 
symptomatology included nausea and that he would go blind in his 
right eye.  He stated that Excedrin alleviated his migraines, 
which lasted about three hours.  Although the Veteran experienced 
migraines on the job, he would just "continue on."        

In light of the foregoing, the Board finds that the competent 
evidence of record does not show that the Veteran experienced 
very frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.  For example, the 
evidence of records indicates that the Veteran's migraines 
occurred about four to five times per month, were controlled by 
medication, and did not usually result in any time missed from 
work.  Thus, even if the Board finds that four to five headaches 
per month was considered "very frequent," there is no evidence 
that the Veteran's migraine headaches are productive of severe 
economic inadaptability.  

Therefore, the overall disability picture associated with the 
Veteran's migraine headaches as shown by the probative evidence 
of record does not more closely approximate very frequent, 
completely prostrating, and prolonged attacks productive of 
severe economic inadaptability because the Veteran's migraine 
headaches did not require frequent treatment, were controlled by 
medication, and did not cause extended absences from work.  
Rather, the disability picture more closely approximates the 
criteria associated with the currently assigned 30 percent 
disability rating throughout the appeal period.  Thus, the 
preponderance of the evidence weighs against the assignment of a 
higher initial rating for the Veteran's migraine headaches on a 
schedular basis.

While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show distinct 
time periods where the Veteran's claimed disability exhibited 
symptoms that would warrant different ratings.  See Fenderson, 
supra.  The Board further notes that there is no evidence of 
record that the Veteran's claimed disability warrants a higher 
rating on an extraschedular basis.  38 C.F.R. § 3.321(b) (2010).  
Any limits on the Veteran's employability due to his disability 
have been contemplated in the currently assigned disability 
rating.  The evidence does not reflect that the Veteran's 
disability has necessitated any frequent periods of 
hospitalization.  There is also no evidence of marked 
interference with employment or of an exceptional or unusual 
disability picture not contemplated by the regular schedular 
standards that would warrant the assignment of an extraschedular 
rating due to his disability.  Since the application of the 
regular schedular standards is not rendered impracticable in this 
case, referral of this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of 
the assignment of an extraschedular evaluation is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C. § 5107(b), the benefit of the doubt is to 
be resolved in the claimaint's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  However, there is not an approximate 
balance of positive and negative evidence for a higher initial 
rating of migraine headaches, and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Right Shoulder

The Veteran is currently in receipt of a 10 percent disability 
rating for his service-connected right should disability under 
Diagnostic Code 5203-5003.  Diagnostic Code 5003 for degenerative 
arthritis directs the rater to rate the disability based on 
limitation of motion and allows for a 10 percent disability 
rating for a major joint group when limitation of motion of that 
joint group is noncompensable or if 2 or more joint groups are 
involved.  A 20 percent disability rating under that diagnostic 
code is only available if 2 or more major joint groups are 
involved with occasional incapacitating exacerbations.  Since 
only one major joint group is involved with the Veteran's 
disability, a 10 percent evaluation is the maximum allowable 
under Diagnostic Code 5003.  Under Diagnostic Code 5203, a 10 
percent disability rating is appropriate for malunion of the 
clavicle or scapula or nonunion of the clavicle or scapula 
without loose movement.  A 20 percent disability rating is 
warranted for nonunion of the clavicle or scapula with loose 
movement or dislocation of the clavicle or scapula.  

At his November 2005 compensation and pension examination, the 
Veteran reported a pain around his shoulder and rated the 
intensity of the pain as a three on a scale of one to 10.  The 
Veteran told the examiner that he had limited motion in his 
shoulder, but he denied instability, any effects on his 
activities of daily living or work, or any history of flare up.  
An examination of the Veteran's shoulder revealed a prominent 
acromioclavicular joint with minor tenderness.  Otherwise, 
contour and muscle tone was good.  The Veteran had full range of 
motion in all directions without any complaints.

The RO afforded the Veteran with a second compensation and 
pension examination in May 2007.  This time, the pain at the top 
of his shoulder was an eight or nine out of 10, and the Veteran 
claimed his activities of daily living were limited.  He also 
stated that work related activities were affected due to pain 
with lifting, pushing, pulling, and repetitive motion.  He 
reported that flare-ups lasted a couple of hours and subsided 
with Ibuprofen, usually occurring with overexertion.  The 
Veteran's shoulder still lacked instability and did not require 
an arm sling or shoulder brace.  On physical examination, the 
Veteran was able to actively and passively flex and abduct 160 
degrees with pain at the end of motion and rotate internally and 
externally 75 degrees with some pain.  Power against resistance 
was five out of five, and the apprehension test was negative.  
After reviewing the notation and general remarks, the examiner 
opined that there was no additional limitation of motion due to 
pain, fatigue, weakness, or lack of endurance after repetitive 
use of the joint tested three times.  

In light of the foregoing, the Board finds that the Veteran's 
right shoulder disability has not approximated the rating 
criteria for a 20 percent disability rating during the appeal 
period.  There is no evidence that the Veteran's clavicle or 
scapula was dislocated or that there was a nonunion of the joint 
with loose motion.  As for other potentially applicable 
diagnostic codes, the record does not contain evidence of an 
impairment of the humerus, limitation of arm motion to shoulder 
level, or ankylosis of the shoulder.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5202.  Thus, he is not entitled to an 
increased evaluation, and his appeal is denied.  

While the Board has considered whether staged ratings are 
warranted in this case, the factual findings do not show distinct 
time periods where the Veteran's claimed disability exhibited 
symptoms that would warrant different ratings.  See Fenderson, 
supra.  As for any adverse effects the Veteran's disability has 
on his employability, such has been contemplated in the 
assignment of the current schedular evaluation.  The evidence 
does not reflect that his right shoulder disability alone has 
caused marked interference with employment (i.e. beyond that 
already contemplated in the assigned evaluation) or necessitated 
any frequent periods of hospitalization such that application of 
the regular schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  As a general matter, service connection for a disability 
on the basis of the merits of such claim requires (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  VA has 
found that diagnoses of hyperlipidemia, elevated triglycerides, 
and elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities for compensation 
purposes. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  However, lay persons can provide 
an eye-witness account of a veteran's visible symptoms.  See, 
e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) 
(competent lay evidence concerning manifestations of  disease may 
form the basis for an award of service connection where a 
claimant develops a chronic disease within a presumptive period 
but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  


Lumbar Spine

The Veteran claims that his lumbar spine disability is a result 
of parachuting in service.  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a chronic disease such as arthritis 
manifests to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. § 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

The Board observes that the Veteran presented to the VA Medical 
Center in Detroit, Michigan, for a lumbar strain in December 
2002.  His treating clinician ordered X-rays of his lumbosacral 
spine, which revealed mild degenerative joint disease.  Since the 
Veteran was discharged in July 2002, his mild degenerative joint 
disease, which is a form of arthritis, was diagnosed within one 
year from the date of termination of his service.  Therefore, it 
is presumed to have been incurred in service, and service 
connection is warranted.  The Veteran's appeal is granted.

Cervical Spine and Bilateral Knees

The Veteran claims that his knee disability stems from 
parachuting in service, specifically identifying an event during 
which he hit his knee on a rock during a "three-second rush."  
He also claims that his cervical spine disability resulted from 
parachuting, indicating there was one jump where he came straight 
down with no wind.  At the outset, the Board notes that the 
record contains evidence of a treatment for neck and knee pain in 
service.  In fact, the Veteran's separation examination noted 
that he had decreased knee flexion while weight bearing.  An 
examiner also noted on his report of medical history that the 
Veteran complained of intermittent bilateral knee aches after 
road marches.  However, the examiner noted that X-rays taken in 
September 2001 were normal.  His spine was also found clinically 
normal at his separation examination.

After the Veteran's July 2002 discharge, he received some 
treatment from the VA Medical Center in Detroit, Michigan.  In 
December 2002, his neck was supple and nontender with good range 
of motion.  His extremities had good distal pulses and no edema.  
The RO then afforded the Veteran with a compensation and pension 
examination for his joints in November 2005.  The Veteran rated 
his knee pain as a four out of ten.  He said the pain was 
constant but that he did not use knee braces, felt no 
instability, and did not notice any effects on his activities of 
daily living or his work.  The Veteran told the examiner that 
repetitive motion increased the pain without any additional loss 
of motion.  As for his neck, the Veteran reported some soreness 
and difficulty bending over.  He had no acute episodes of 
excruciating back pain during the previous 12 months but related 
that his activities of daily living were limited by his neck 
disability.  Repetitive motion increased the pain in his neck 
without any loss of motion.

On examination, the Veteran's cervical spine was normally aligned 
without muscle spasm, atrophy, or tenderness.  Both knees were 
normally aligned without effusion or swelling.  Patellar position 
was normal and not tender, ligaments were stable, and patellar 
tendon was slightly tender on palpation.  X-rays of the cervical 
spine and knees were within normal limits without any residual or 
trauma.  In this regard, the Board observes that the November 
2005 X-ray report indicates that the Veteran had a mild 
straightening of his cervical lordosis, mild narrowing of 
intervertebral disc space from C4-5 through C6-7, and minimal 
anterior osteophyte formation.  The examiner diagnosed the 
Veteran with a normal cervical spine and normal knees without any 
instability.      

The Veteran presented for a second compensation and pension 
examination in May 2007.  He complained of cervical spine pain, 
especially in the morning, which he rated as nine or 10 out of 
10.  He claimed his activities of daily living were limited and 
that repetitive motion increased the pain.  The Veteran denied 
using any neck collar or having any history of acute episodes of 
incapacitating episodes in the previous 12 months.  As for his 
knee disability, the Veteran told the examiner he wore a brace 
but denied any instability or effect on his activities of daily 
living.  On physical examination, the Veteran's head was square 
on his body, his muscle tone was good, and he had no neck spasm 
or tenderness.  He had normal knee alignment bilaterally, 
patellar position was normal, and his knee ligaments were stable.  
Nevertheless, the Veteran complained of pain near the distal part 
of the patella.  McMurray, drawer, and Lachman tests were all 
negative.

The examiner noted that X-rays of both knees were normal and that 
an X-ray of the cervical spine revealed mild spondylosis.  The 
Veteran's diagnoses are listed as chronic patellar tendinitis of 
both knees without any arthritic changes and mild spondylosis of 
the cervical spine.  Nevertheless, the examiner opined that the 
Veteran's current spine and knee disabilities were not 
attributable to the injuries he suffered during his 20 years of 
active military service.    

The Board observes that the record does not contain a competent 
medical opinion linking his current neck disability or bilateral 
knee disability to his period of active military service.  In 
fact, the only competent medical opinion of record found that his 
disabilities were not related to service.  Thus, in light of the 
foregoing, the Board finds the preponderance of the evidence is 
against the Veteran's claims.  Therefore, service connection is 
not warranted for a neck disability or a bilateral knee 
disability, and the Veteran's appeals are denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     
   

ORDER

1.  Entitlement to an initial evaluation higher than 30 percent 
for service-connected migraine headaches is denied.

2.  Entitlement to an initial evaluation higher than 10 percent 
for a service-connected right shoulder with slightly prominent 
acromioclavicular joint is denied.

3.  Entitlement to service connection for a lumbar spine 
arthritis is granted.

4.  Entitlement to service connection for a cervical spine 
disability is denied.

5.  Entitlement to service connection for a bilateral knee 
disability is denied. 




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


